DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to Applicant’s claims filed on June 10, 2016, claims 1-19 and 21 are now pending for examination in the application.
In view of the appeal brief filed on 01/06/17, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/HOSAIN T ALAM/             Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                           
In response to Applicant’s claims filed on November 18, 2020, claims 1-3, 6-11, 14-18 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Ali et al. (US Pub. No. 20170236123) and Reward distribution mechanisms and withholding attacks in Bitcoin pool mining in further view of Pierce et al. (US Pub. No. 20170103458). 

With respect to claim 1, Ali et al. teaches a method comprising:

querying a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.
However, Reward distribution mechanisms teaches determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools (See Page 398 Paragraph 1 “Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Specifically speaking, the 

identifying a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (See Page 398 Paragraph 1 “Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Specifically speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneficial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the difficulty level”); and
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with Reward distribution mechanisms.  This would have facilitated reward distribution by analyzing miner behavior.  See Reward distribution Pages 393-394.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Ali et al. as modified by Reward distribution mechanisms does not disclose toring information about the user with the abnormal relationship in a table.
However, Pierce et al. teaches storing information about the user with the abnormal relationship in a table (See Paragraph 56 “a trade database 408 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 408 may also comprise a storage device configured to store at least part of the orders submitted by electronic devices operated by traders (and/or other users)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms with Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor).  This would have facilitated reward distribution by analyzing miner behavior.  See Pierce et al. Paragraphs 1-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. teaches all the limitations of claim 1.  With respect to claim 2, Pierce et al. teaches the method of claim 0, further comprising determining the respective hash power shares of the plurality of mining pools of the blockchain network based on the queried block content (See Paragraph  26 “rate has been received and/or calculated”).

With respect to claim 9, Ali et al. teaches a system, comprising:
Processor (See Paragraph 23 “processor”) configured to:
query a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.
However, Pierce et al. teaches determine that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools (See Paragraph 26 “the estimated or actual transaction fees associated with all virtual currency blocks generated during a designated time period can also be accounted for. After a network has rate has been received and/or calculated, an expected yield can be calculated in order to estimate the amount of virtual currency that a virtual currency miner can expect to produce using a given mining configuration”);
identify a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (See Paragraph 56 “a trade database 408 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 408 may also comprise a storage device configured to store at least part of the orders submitted by electronic devices operated by traders (and/or other users)”); and

store information about the user with the abnormal relationship in a table (See Paragraph 56 “a trade database 408 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 408 may also comprise a storage device configured to store at least part of the orders submitted by electronic devices operated by traders (and/or other users)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor).  This would have facilitated trading.  See Pierce et al. Paragraphs 1-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

With respect to claim 17, Ali et al. teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:

querying a blockchain for blocks of the blockchain which are stored by a blockchain network that includes a plurality of mining pools (See Paragraph 26 “querying the first block's records” and Paragraph 17 “mining pools”).  Ali et al. does not disclose determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools.
However, Reward distribution mechanisms teaches determining that transactions of a user are not distributed proportionally across the plurality of mining pools based on block content from the queried blocks and respective hash power shares of the plurality of mining pools (See Page 398 Paragraph 1 “Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Specifically speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneficial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the difficulty level”);

identifying a mining pool that the user has an abnormal relationship with from among the plurality of mining pools based on a rate of transactions of the user that are included in blocks by the identified mining pool (See Page 398 Paragraph 1 “Such feature of the proportional distribution mechanism results in the pool hopping strategy for rational miners to switch among pools to gain rewards as many as possible. Specifically speaking, the rational miners choose to mine only when the expected reward is high and to leave when it is low.  Thus, it is beneficial for a miner to mine within a short round and leaves when the expected reward is reduced. It is shown that the threshold to perform pool hopping strategy is the situation when the number of all submitted shares is 43.5% of the difficulty level”); and

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) with Reward distribution mechanisms.  This would have facilitated reward distribution by analyzing miner behavior.  See Reward distribution Pages 393-394.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  
Ali et al. as modified by Reward distribution mechanisms does not disclose toring information about the user with the abnormal relationship in a table.
However, Pierce et al. teaches storing information about the user with the abnormal relationship in a table (See Paragraph 56 “a trade database 408 may be included to store historical information identifying trades and descriptions of trades. In particular, a trade database may store information identifying or associated with the time that an order was executed and the contract price. The trade database 408 may also comprise a storage device configured to store at least part of the orders submitted by electronic devices operated by traders (and/or other users)”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms with Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor).  This would have facilitated reward distribution by analyzing miner behavior.  See Pierce et al. Paragraphs 1-14.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  




Claim(s) 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (US Pub. No. 20170236123) and Reward distribution mechanisms and withholding attacks in Bitcoin pool mining and Pierce et al. (US Pub. No. 20170103458) in further view of Gleichauf (US Pub. No. 20180109541).

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. teaches all the limitations of claim 1.  With respect to claim 6, Ali et al. as modified by Pierce et al. does not disclose converting a blockchain address of the user into a name based on web scraping of content associated with the user.
However, Gleichauf teaches the method of claim 1. further comprising converting a blockchain address of the user into a name based on web scraping of content associated with the user (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. teaches all the limitations of claim 1.  With respect to claim 7, Ali et al. as modified by Pierce et al. does not disclose accessing an address - entity identity matching table to determine an identity of the user having the transactions that are not distributed proportionally across the plurality of mining pools.
However, Gleichauf teaches the method of claim 0, further comprising accessing an address - entity identity matching table to determine an identity of the user having the transactions that are not distributed proportionally across the plurality of mining pools (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

The Ali et al. reference as modified by Reward distribution mechanisms and Pierce et al. teaches all the limitations of claim 1.  With respect to claim 8, Ali et al. as modified by Pierce et al. does not disclose generating the address - entity identity matching table by processing information from a plurality of digital media sources including at least one social media source to determine users associated with addresses included in the transactions.
However, Gleichauf teaches the method of claim 0, further comprising generating the address - entity identity matching table by processing information from a plurality of digital media sources including at least one social media source to determine users associated with addresses included in the transactions (See Gleichauf Paragraphs 35 “facilitate and/or support a transfer of value, assets, rights, etc., confirmation of an identity”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Ali et al. (blockchain) and Reward distribution mechanisms and Pierce et al. (Contracts that Settle Based on a Virtual Currency Difficulty Factor) with Gleichauf (blockchain technology).  This would have facilitated trading.  See Gleichauf Paragraphs 2-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: blockchain.  

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

Allowable subject matter
Claims 3 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), wherein the querying comprises querying a blockchain ledger for all transactions that are stored in a most recent predetermined number of blocks., as claimed in claims 3 and 18.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-11, 14-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20170228822 is directed to BLOCKCHAIN TECHNOLOGY TO SETTLE TRANSACTIONS:   [0055] There are currently many different ways to keep track of account balances in real time. One popular way is to store account balances in a SQL relational database or a "NoSQL" database such as a key-value store. This method is only scalable up to the maximum transaction rate that a particular server is able to handle. In order to achieve higher transactions per second, systems are often "sharded" across multiple servers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154